CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Form N-6 of our report dated April 28, 2011 relating to the financial statements and financial highlights of United Investors Universal Life Variable Account appearing in the Statement of Additional Information, which is part of this Registration Statement. We also consent to the reference to us under the heading "Experts" in the Statement of Additional Information, which is part of this Registration Statement. /s/ Deloitte & Touche LLP Dallas, Texas June 29, 2012
